Citation Nr: 1715648	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-01 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a traumatic brain injury (TBI).

2. Entitlement to service connection for headaches, including secondary to a TBI.  

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran had active duty service from August 2003 to August 2007.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a May 2011 rating decision of the VA Regional Office (RO) in Cleveland, Ohio.  The Veteran previously requested a Travel Board hearing 
in this matter, which request was revoked by the Veteran's appointed legal guardian in May 2015.  Therefore the hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional VA examinations are necessary to provide a sufficient record for the Board to make an informed decision in this appeal.  

With regard to the claim of service connection for PTSD, this requires a more recent and thorough diagnostic assessment, in accordance with the Diagnostic and Statistical Manual (DSM-V), as the October 2011 VA examiner ruled out PTSD "based on evidence at this time" and that was clearly several years ago.  There are combat-related stressors identified.  Any confirmed diagnosis of PTSD must consider these stressors as basis for the claim. 
    
Further, the Board finds wholly on point the Veteran's representative's contention that updated neuropsychological testing would assist inquiry into the claimed presence of TBI.  This is along with review of a November 2010 private clinical evaluation having indicated "probable repetitive concussive head trauma." 
The Veteran would benefit from re-examination for his headaches.  There is already VA opinion finding them unrelated to service, but which largely found TBI unproven, and therefore the status of the TBI claim impacts this matter.  The claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for VA psychiatric examination for his claimed PTSD (ensuring examination notice is sent to the Veteran's legal guardian).  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  

The examiner should indicate whether a current diagnosis of PTSD (under the DSM-V criteria) is warranted.  If PTSD is diagnosed, then determine whether it is at least as likely as not (50 percent or greater probability) that this condition is related to one or more of the verified stressors related to combat involvement (see receipt of Combat Action Ribbon (Iraq)).  

A complete rationale should be provided for the opinions offered.

2. Schedule VA neurological and/or psychiatric examination for claimed traumatic brain injury and headache disorder (ensuring examination notice is sent to the Veteran's legal guardian).  The VBMS and Virtual VA claims folders must be provided to and reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.  All indicated tests and studies should be performed, including all warranted neurological testing aiding in verifying whether the Veteran did sustain TBI in service. 

Confirm whether the Veteran experienced a TBI during military, document all residuals, and for any condition diagnosed indicate whether it is at least as likely as not (50 percent or greater probability) due to military service, including previously described and documented episode of a fall injury from a truck, and likely injury to head during physical training.

Then further opine whether the Veteran's headaches are at least as likely as not incurred in service.  If a TBI itself is found service-related, also state whether headaches are at least as likely as not secondary to TBI, based on (1) the causation of the headaches and/or (2) chronically aggravating them.  It is requested the examiner indicate full review of the prior VA examination history, and address the November 2010 private psychological evaluation finding probable head injury in service (notwithstanding it was not based on completed review of medical history).

A complete rationale should be provided for the opinions offered.

3. Review the claims file.  If the directives specified in this remand have not been implemented, take proper corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Thereafter, readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

